Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on May 28, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed May 28, 2021, is acknowledged. 

Continuation of 3. NOTE: Independent claim 2 has been extensively amended. 

In particular, Applicant has amended claim 2, to recite:
“wherein each looped-shaped DNA adapter comprises a single DNA molecule comprising two complementary regions that hybridize with one another and leave an unpaired loop at the end of the DNA molecule” in lines 5-7; 
“first loop-shaped DNA adapters comprises a first unique molecular barcode identifier (UMI)” in line 10; 
“ligating the plurality of first loop-shaped DNA adapters and the plurality of second loop-shaped DNA adapters” in lines 15-16;
“a plurality of fully ligated circular-shaped constructs” in lines 17-18;
“(iii) after step (ii), cleaving” in line 21; and
	“comparing the forward strands and the reverse complement strands” in line 31.

Thus, Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of 
AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on November 24, 2020 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because:  
Applicants' arguments rely upon and are directed to the proposed amendments. As the claims' 
amendment has not been entered; Applicants' arguments based on the proposed amendment are not 
persuasive. Therefore, the rejections of record are maintained.


Response to arguments as they relate to the rejection of the claims filed on October 1, 2020.
Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
(1)	The rejection of claims 2, 11, 15, 16 and 31-33 is maintained under 35 U.S.C. 103 as being unpatentable over Mckeown et al. (US Patent Application Publication No. 20120058468, published March 8, 2012) as evidenced by Illumina (Illumina, 2010, 1-6); and Thompson et al. (Current Protocols in Molecular Biology, 2010, Supplement 92, 7.10.1-7.10.14); and Rhodes et al. (Genomics Proteomics Bioinformatics, 2015, 13, 278-289).
Regarding claims 2, 11 and 31-33, Mckeown et al. teach adaptors for sequencing nucleic acids, wherein the adaptors can be used to generate single stranded constructs of nucleic acids for sequencing purposes, and wherein such constructs can contain both strands from double stranded deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) template (corresponding to a sequencing library; adaptors; and dsDNA, claim 2(b)(i)) (Abstract). Mckeown et al. teach that artificial, identifiable adaptors (interpreted as UMI) can be used to generate single-stranded nucleic acid constructs that contain both strands of a double-stranded nucleic acid template (interpreted as a test sample of dsDNA fragments), two strands of the template are covalently linked and delineated (divided) by an adaptor, which allows the construct to be purified before it is sequenced, and for the multiplex analysis of templates originating from separate individual sources (corresponding to a test sample; dsDNA fragments; and adaptors comprise a unique molecule identifier, claims 2(a) and 2(b)(i)) (paragraph [0005]). Mckeown et al. teach that the method prepare single-stranded nucleic acid constructs comprising the two strands of a double-stranded nucleic acid covalently linked via a Type I adaptor, wherein the methods involve providing double-stranded nucleic acid, preferably involving randomly fragmenting temple nucleic acid (corresponding to fragments of test sample; and dsDNA, claims 2(a)) (paragraph [0137], lines 2-7). Mckeown et al. teach that adaptors are generally used in pairs (interpreted as a set), wherein both types of adaptors in the pair not only comprise a region of double-stranded nucleic acid that forms one half of a palindromic cleavage site, but also are differentially selectable from one another, such that each pair comprises two types of adaptor, Type I and Type II, wherein Type I adaptors comprise a hairpin loop, which allows covalent linkage of the two strands in the double-stranded nucleic acid template, and Type II adaptors can comprise a hairpin loop (interpreted as a plurality of first and second loop-shaped adapters, claim 2(b)(ii)) (paragraph [0007], lines 1-9). Mckeown et al. teach in Figure 2, an embodiment of a Type II adaptor, wherein the Type II adaptor comprises a hairpin loop, and the double-stranded element of this adaptor includes a recognition sequence of the secondary restriction endonuclease, and (in common with the Type I adaptor) is terminated with one-half of the primary restriction endonuclease recognition sequences, to enable elimination of adaptor:adaptor ligation products (corresponding to the first loop adapter further comprises an endonuclease restriction site, claim 2(b)(i)) (paragraph [0045]; and Figure 2). Mckeown et al. teach (a) contacting at least two adaptors of the invention which comprise a hairpin loop with two strands of nucleic acid under conditions which allow ligation between the adaptors and the strands; and (b) allowing an adaptor to covalently link the two strands at each end, thereby preparing a circular nucleic acid construct; (c) cleaving the Type II adaptors; (d) denaturing the construct, if necessary, to form a single-stranded construct; and (e) sequencing the single-stranded construct and thereby sequencing the double-stranded nucleic acid (interpreted as ligating the first and second loop-shaped adaptors to the dsDNA fragments; and generating circular adapter-dsDNA-adapter Figure 4 the generation of circular DNA bumbells comprising, fragmenting template DNA, end repair, adding adapters (interpreted as loop-shaped DNA adapters), and ligating adapters (interpreted as ligating first and second loop-shaped adapter; and circular adapter-dsDNA-adapter construct, claim 2) (paragraph [0047]; and Figure 4). Mckeown et al. teach that Figure 6 shows the treatment of the captured dumbbell structure (Fig. 1A) with the enzyme encoded in the hybridized region of the Type II adaptor releases a covalently closed structure, such that treatment of this structure with a denaturant yields a single stranded structure susceptible to exonuclease digestion, which if processive will liberate nucleotides from the DNA to be interrogated, the linking artificial sequence nucleotides (interpreted as UMIs) and then the reverse complement nucleotides, which can be compared with the base calls already made, wherein the combination of the calls generates a consensus call of greater quality (corresponding to grouping the reads into families based on UMIs; comparing the sequence reads; generating a consensus sequence for each family; and consensus sequence comprises a sequence of nucleotide bases, claims 2d, 2e and 11) (paragraph [0049]; and Figures 1 and 6). Mckeown et al. teach a Type I identifier as the sequence of the Type I adaptor used to specifically identify a ligation product in a multiplex sequencing reaction (interpreted as a UMI) (paragraph [0344]). Mckeown et al. teach that from high molecular weight genomic template, sequencing template can be prepared in a number of ways including random fragmentation and end repair of sheared DNA to blunt ends (interpreted as a single molecule sequencing procedure; tSMS; and the NGS procedure is a single molecule real-time sequencing , claims 31-33) (paragraph [0324]), wherein it is known that the Helicos Single Molecules Sequencing (SMS) consists of multiple components that work together as an integrated system, such that three protocols can be described, wherein Basic Protocol 1 is for shearing genomic DNA so that it is ready for tailing as evidenced by Thompson et al. (interpreted as a tSMS procedure) (pg. 7.10.1, first full paragraph, lines 1-2; and pg. 7.10.1, last full paragraph); and wherein data using single-molecule real-time sequencing can include generating data from as little as 1 ng of sheared DNA as evidenced by Rhoads et al. (pg. 283, col 2, first full paragraph, lines 1-4).
claims 15 and 16, Mckeown et al. teach that by effectively doubling the interrogation of every base, the invention can improve the data quality of all existing second generation sequencing chemistries and next generation sequencing technologies in development, wherein any method of sequencing the single stranded nucleic acid construct can be used including Sanger (or dideoxy) method, Life Technologies SOLiD, Illumina Genome Analyzer, 454 Genome Sequencer FLX, Helicos Heliscope, Bioannomatrix, and Pacific BioSciences’ Single Molecule Sequencing (corresponding to NGS sequencing, claims 15 and 16) (paragraph [0154]), wherein it is known that Illumina Genome Analyzer uses a flow cell for generating sequencing clusters as evidenced by Illumina (Abstract Highlights; and pg. 1, col 2, last full paragraph, lines 5-6).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of interrogating each position in the double stranded nucleic acid twice as exemplified by Mckeown et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using adaptors for sequencing nucleic acids as disclosed by Mckeown et al. to include the artificial, identifiable adaptors ligated to two strands of a nucleic acid template as taught by Mckeown et al. with a reasonable expectation of success in sequencing single stranded nucleic acids using NGS sequencing technologies; in the multiplex analysis of templates originating from separate individual sources; and/or in improving data quality in NGS sequencing technologies. 


Response to Arguments
Applicant’s arguments filed May 28, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the cited art fails to teach (i) “grouping the plurality of sequence reads into a plurality of families based on the UMls, wherein each of the plurality of families comprises a
first set of forward strands, each having a first UMI”; and (ii) “using the consensus sequence from each of the plurality of families for error correction” (Applicant Remarks, pg. 11, fourth full paragraph); and (b) McKeown recites in paragraph [0005] that its artificial adaptors allow for constructs to be differentiated from similar constructs in which the strands have a different source, while the present Specification at paragraph [0037] indicates that the different UMIs can be used to differentiate various unique nucleic acid fragments originating from the same test sample (Applicant Remarks, pg. 12, first and second full paragraphs).
Regarding (a), regarding Applicant’s assertion that the cited art fails to teach “(i) grouping the plurality of sequence reads into a plurality of families based on the UMls, wherein each of the plurality of families comprises a first set of forward strands, each having a first UMI”; and (ii) “using the consensus sequence from each of the plurality of families for error correction”, the Examiner disagrees. Regarding the step of grouping of UMIs into families, Mckeown et al. teach the liberation of nucleotides from the DNA to be interrogated, the linking artificial sequence nucleotides (interpreted as UMIs) and then the reverse complement nucleotides, which can be compared with the base calls already made, wherein the combination of the base calls generates a consensus call of greater quality (interpreted as grouping the reads into families based on UMIs; comparing the sequence reads; comprising  reverse complement strands; generating a consensus sequence for each family; and using the consensus sequence for error correction). Thus, the Mckeown et al. teach all of the limitations of the claims.
Regarding (b), Regarding Applicant’s assertion that McKeown do not teach using the UMIs to differentiate various nucleic acid sequences originating from the same test sample as taught by the In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Contrary to Applicant concerns, instant claim 2 does not recite a source of the nucleic acid sequences (e.g., differentiating various unique nucleic acid fragments originating from the same test sample). The Examiner notes that McKeown et al. teach the nucleic acid sequence identifies the source of the two strands to which it is ligated (interpreted as encompassing samples from the same source and/or different sources) (See, paragraph [0106]). Thus, the Mckeown et al. teach all of the limitations of the claims.



(2)	The rejection of claims 2, 11, 15, 16 and 31-33 is maintained under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Publication No. 20170136433, published May 18, 2017; effective filing date November 18, 2015) in view of Gnerre et al. (US Patent Application Publication No. 20160319345, published November 3, 2016; effective filing date December 18, 2015). 
Regarding claims 2 (in part), 16 and 31-33, Sun et al. teach methods, compositions and systems for distributing nucleic acids into array regions, where in the methods, compositions, and systems utilize nucleic acid condensing agents to increase efficiency of distribution of the nucleic acids into the array regions (Abstract). Sun et al. teach that a library is produced having a plurality of double stranded fragments (interpreted as preparing a library comprising a plurality of double stranded fragments), wherein the plurality of double stranded fragments can be produced, for example, by shearing or using restriction enzymes (interpreted as comprising an endonuclease restriction site), such that the size distribution is controlled to give relatively long fragments of 10 kb or greater, or relatively small fragments of, for example, 200-300 bases (interpreted as obtaining a test sample comprising dsDNA fragments, and families); and that hairpin adaptors (interpreted as loop-shaped DNA adapters) are ligated onto the ends of the double stranded fragments to produce circular template molecules having a central double stranded portion and a single-stranded hairpin loops at the ends (see, SMRTbells from Pacific Biosciences), wherein Figures 2A and 2B schematically illustrates a SMRTbell (interpreted as obtaining dsDNA; a set of loop-shaped DNA adapters; comprising an endonuclease restriction site; inherently comprising a UMI; ligating a first and second loop-shaped DNA adapters to form a circular adapter-dsDNA-adapter construct; an NGS sequencing procedure; a single molecule sequencing procedure; families; and single molecule real-time sequencing procedure, claims 2(i)-(ii), 16 and 31-33) (paragraphs [0036]; [0111]; and Figure 2B). Sun et al. teach that nucleic acid molecules are obtained from a sample and fragmented for use in (or prior to use in) methods of the invention as template nucleic acids, wherein method of fragmentation include utilizing restriction endonucleases (interpreted as cleaving adaptors with an endonuclease), such that the template sequence can be a linear single stranded or double stranded nucleic acid sequence (interpreted as cleaving the loop-shaped DNA adapters with endonuclease to produce a plurality of linear ssDNA molecules, claim 2(iii)) (paragraphs [0164]; and [0166], lines 1-2). Sun et al. teach in Example 6 that one or more random or specific nick sites or gap sites are introduced on double-stranded circular DNA using one or more appropriate commercially available endonucleases (paragraph [0228], lines 1-4). Sun et al. teach that the methods, devices and compositions of the invention are particularly useful for single molecule sequencing methods, and specifically single molecule sequencing by incorporation in real time, because the methods and compositions of the disclosure provide a way to efficiently establish a high density array of reaction regions occupied by nucleic acids including, for example, by polymerase compositions) (interpreted as sequencing; and single molecule sequencing, claims 2(c), 16, and 31-33) (paragraph [0183], lines 1-8). Sun et al. teach that the present invention includes methods of analyzing the sequence of template nucleic acids including nucleic acid sequence analysis that employs template dependent synthesis that identifies individual bases, or groups of bases (interpreted as grouping), as they are added during a template mediated synthesis reaction, such as a primer extension reaction, where the identity of the base is required to be complementary to the template sequence to which the primer sequence is hybridized during synthesis; as well as, wherein oligonucleotides or polynucleotides are complexed with an underlying template sequence, in order to identify the sequence of nucleotides in that sequence (interpreted as UMIs; grouping sequence reads into families; comparing forward and reverse strands, claim 2(i), 2(iii)(d)-(e)) (paragraph [0185]). Sun et al. teach that label incorporation or release can be used to indicate the presence and composition of a growing nucleic acid strand; and that signaling from the incorporation can be the result of detecting labeling groups that are liberated from the incorporated analog (paragraph [0192], lines 1-5). Sun et al. teach that the reaction regions on the array can take the form of a cavity or well in the substrate material, having a width and depth, into which reactants can be deposited, wherein one or more of the reactants typically are bound to the substrate material in the reaction region and the remainder of the reactants are in a medium which facilitates the reaction and which flows through or contacts the reaction region (interpreted as a flow chamber, claim 15) (paragraph [0213], lines 1-7). Sun et al. teach that data on sequencing yield (mapped reads, representing the number of ZMWs yielding sequencing data for the indicated template, of the million on the chip) is shown in Figure 7 (interpreted as sequencing; and reads) (paragraph [0226], lines 22-27; and Figure 7).
Sun et al. do not specifically exemplify generating a consensus sequence, or using the consensus sequence for error correction (instant claim 2, in part); or a specific nucleotide base is present in a majority of sequence reads (instant claim 11).
Regarding claim 2 (in part) and 11, Gnerre et al. teach a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample. Wherein the method includes: (a) applying adapters at both ends of a dsDNA fragments in a sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products; (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI; (d) identifying a plurality of physical UMIs associated with a plurality of reads (interpreted as families; and grouping); (e) identifying a plurality of virtual UMIs associated with the plurality of reads, wherein each virtual UMI is a sequence found in a DNA fragment in the sample; and (f) determining sequences of the dsDNA fragments in the sample using the plurality of read obtained in (c), the plurality of physical UMIs identified in (d), and the plurality of virtual UMIs identified in (e); (i) combining, for each of one or more dsDNA fragments, (1) reads having a first physical UMI and at least one virtual UMI in the 5’ to 3’ determine a consensus nucleotide sequence; and (ii) determining, for each of the one or more dsDNA fragments in the sample, a sequence using the consensus nucleotide sequences; as well as, (d) from the plurality of reads, identifying reads sharing a common non-random UMI and a common read position (interpreted as a UMI; a consensus sequence; specific nucleotide base present in the majority of reads; and using the consensus sequence, claims 2 and 11) (paragraphs [0005]; and [0121], lines 13-17). Gnerre et al. teach that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing; and determining a consensus sequence, claim 2) (paragraph [0162], lines 1-8). Gnerre et al. teach that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using UMIs for error correction, claim 2) (paragraph [0155], lines 1-2). Gnerre et al. teach that it can be advantageous to employ relatively short physical UMIs because they are easier to incorporate into adapter, and are faster and easier to sequence in the amplified fragments (paragraph [0135], liens 1-5). Gnerre et al. teach that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein localization can be achieved by (i) k-mer similarity analysis, and (ii) read-read alignment, which has two advantages, it can error correct reads that do not match the reference, and it does not depend on an aligner algorithm, thereby removing the possibility of aligner-induced artifacts (interpreted as comparing; and used for error correction, claim 2) (paragraph [0175], lines 1-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of UMI prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the library of dsDNA fragments comprising SMRTbell adapters as disclosed by Sun et al. to include unique molecular indices, and the method of determining alignment locations including by read-read alignment as taught by Gnerre et al. with a reasonable expectation of success in producing dsDNA fragments comprising adapters such as SMRTbells that include UMIs; in determining a consensus sequence; in detecting errors within the UMI sequences, and facilitating error correction in reads that do not match a reference; and/or to determining sequences of DNA molecules in small quantity and/or low allele frequencies while suppressing sequencing inaccuracy due to various sources of errors.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 28, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the cited art fails to teach (i) “grouping the plurality of sequence reads into a plurality of families based on the UMls”, and (ii) “using the consensus sequence from each of the plurality of families for error correction” (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that the cited art fails to teach (i) “grouping the plurality of sequence reads into a plurality of families based on the UMls”, and (ii) “using the consensus sequence from each of the plurality of families for error correction”, the Examiner disagrees. Sun et al. teach that the present invention includes methods of analyzing the sequence of template nucleic acids including nucleic acid sequence analysis that employs template dependent synthesis that identifies individual bases, or groups of bases (interpreted as grouping), as they are added during a template mediated synthesis reaction, such as a primer extension reaction, where the identity of the base is required to be complementary to the template sequence to which the primer sequence is hybridized during synthesis; as well as, wherein oligonucleotides or polynucleotides are complexed with an underlying template sequence, in order to identify the sequence of nucleotides in that sequence (interpreted as grouping sequence reads into a plurality of families based on the UMIs); while Gnerre et al. teach a method comprising: (a) applying adapters at both ends of a dsDNA fragments in a sample, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products; (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI; (d) identifying a plurality of physical UMIs associated with a plurality of reads; and (e) identifying a plurality of virtual UMIs associated with the plurality of reads (interpreted as grouping the plurality of sequence reads into a plurality of families based on UMI); as well as, methods that suppress errors that arise in PCR, library preparation, clustering and sequencing including that non-random UMIs can be designed to provide a mechanism for facilitating error detection; UMIs can be used for reducing errors; that for error correction, it is important to determine that all reads from a single cluster are identified as deriving from the same source molecule; and that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein read-read alignment can error correct reads that do not match the reference
 (interpreted as using the consensus sequence for error correction). Thus, the combined references teach all of the limitations of the claims.

Claims 2, 11, 15, 16 and 31-33 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).



/Amy M Bunker/
Primary Examiner, Art Unit 1639